Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ruth Taylor-Cross on March 9, 2021.

The application has been amended as follows: 

1 - 19. (Cancelled)

20. (Currently amended) A method for the treatment of non-muscle invasive bladder cancer, wherein said method comprises the steps of:
a)  analyzing, in a biological sample obtained from a subject, mutations at 742CT, 746CG, 1114GT, and 1124AG by reference to the nucleotide numbers of SEQ ID NO: 1; or Arg248Cys, Ser249Cys, Gly372Cys, and Tyr375Cys, by reference to the amino acid numbers of SEQ ID NO: 2, in the FGFR3 gene; 
b) measuring, in the biological sample, the degree of methylation of SEPTIN 9 and HS3ST2,
c) detecting at least one mutation among 742CT, 746CG, 1114GT, and 1124AG, and hypermethylation of SEPTIN 9 and HS3ST2;

e) treating the subject having the non-muscle invasive bladder cancer with a bladder cancer treatment.

21. (Currently amended) The method according to claim 20, wherein said bladder cancer treatment is an adjuvant therapy selected from the group consisting of radiotherapy, hormone therapy, chemotherapy, immunotherapy and monoclonal antibody therapy. 

22. (Previously presented) The method according to claim 20, wherein step b) further comprises measuring the degree of methylation of SLIT2.

23. (Previously presented) The method according to claim 20, wherein step b) further comprises measuring the degree of methylation of TWIST 1.

Claims 24-26 cancelled. 


27. (Currently amended) The method according to claim 20, wherein step a) is performed by allele specific PCR (AS-PCR).

28. (Currently amended) The method according to claim 20, wherein step b) is performed by quantitative real-time multiplex methylation specific polymerase chain reaction (Qm-PCR).


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims have been amended to require the subject is determined to have non-muscle invasive bladder cancer by detecting at least one of the recited mutations in FGFR3 and hypermethylation of SEPTIN9 and HS3ST2.  The instant specification teaches non-muscle invasive in early stages is called superficial disease (see page 1, 
The art neither teaches nor suggests a method of analyzing SEPTIN9 and HS3ST2 methylation and the four recited FGFR3 genes for non-muscle invasive bladder cancer.  While the art teaches analysis of FGFR3 gene mutations and two methylation markers, the art does not teach of suggest substituting SEPTIN9 or HS3ST2.  David teaches analysis of superficial, non-muscle invasive bladder cancers and detection of FGFR3 mutations at R248C, S249C and G372C and Y375C (see Table 2).  The art however does not teaches SEPTIN9 and HS3ST2 may be analyzed for methylation to determine the subject has non-muscle invasive bladder cancer.  Stubendorf analyzes 38 muscle invasive primary bladder tumors and SEPT9 was found to be methylated.  This is not non-muscle invasive bladder cancer.  Further, Angulo teaches methylation analysis of non-muscle invasive diseases (or superficial) and muscle –invasive diseases (or infiltrating) and found HS3ST2 was more frequently methylated in muscle-invasive tumors.  This is not a teaching that HS3ST2 methylation analysis could be used to predict non-muscle invasive bladder cancer.  Therefore, the art neither teaches nor suggests the detection of each of the claimed mutations in FGFR3 and hypermethlyation of SEPT9 and HS3ST2.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/JEANINE A GOLDBERG/           Primary Examiner, Art Unit 1634                                                                                                                                                                                                       March 9, 2021